Citation Nr: 0732727	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.


FINDINGS OF FACT

1.  The probative medical evidence of record establishes that 
the veteran does not have PTSD.

2.  There is no competent evidence of record showing a 
diagnosis of diabetes mellitus.

3.  In September 1972, the RO denied service connection for 
residuals of acute sinus difficulty, chest pain, and upper 
respiratory infection.  The veteran did not appeal.  

4.  Evidence received since the September 1972 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The September 1972 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

4.  New and material evidence has not been received since the 
RO's September 1972 decision denying entitlement to service 
connection for residuals of acute sinus difficulty, chest 
pain, and upper respiratory infection; the claim for service 
connection is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Service medical records show that the veteran underwent a 
psychiatric evaluation in June 1972.  Mental status 
examination showed that he was alert and oriented to time, 
place and person and his thoughts were not bizarre.  His 
interpretations were not all concrete and he openly stated 
that he disliked the military system and would not obey 
orders.  He was diagnosed as having a defective attitude and 
passive aggressive personality.  A medical and psychiatric 
evaluation report dated June 1972 stated that the veteran did 
not have any mental disorder that would medically disqualify 
him for military service.  He was able to distinguish right 
from wrong and adhere to the right and had the mental 
capacity to understand and participate in any board 
proceedings.  He was recommended for discharge based on his 
diagnosis of defective attitude and characteristics of 
passive aggressive personality.  Separation examination dated 
June 1972 reported his psychiatric state as normal.  

Service personnel records show several incidents where the 
veteran showed a lack of respect for authority and rules.  
The veteran was recommended and approved for an honorable 
discharge in July 1972 based on his defective attitude shown 
by recent incidents.  

Post-service medical records show that the veteran received 
VA psychiatric medical treatment.  A March 2004 new patient 
report stated that the veteran answered at least one of two 
Prime-MD Depression questions as positive and was prescribed 
anti-depressants.  He was diagnosed as having depression or 
probably PTSD.  In September 2004, the veteran was treated 
for depression and nightmares.  He was diagnosed as having 
depression/probably PTSD.  In November 2004, the veteran 
received a cardiology consult and PTSD was indicated under 
past medical history.  

In July 2005, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The examiner noted that the 
veteran had a stroke in 1990 and was not able to use his 
right arm or leg well and appeared to have poor use of fine 
motor skills as a result.  He denied having memory problems 
as a result of the stroke.  The veteran stated that he had 
flashbacks about Vietnam, but was unable to give any details 
about them.  He stated that they occurred every three nights 
and he would wake up breathing hard and sweating.  The 
examiner pointed out that those sounded more like nightmares 
and the veteran concurred.  He did not report any other 
problems associated with Vietnam.  The veteran reported being 
frightened the first day in Vietnam and the last day due to 
rocket attacks.  Following a mental status examination, the 
diagnosis was anxiety disorder, not otherwise specified.  The 
examiner stated that the veteran did not present the full 
symptoms necessary for a diagnosis of PTSD.  Even with 
repeated questioning, his reported symptoms were limited to 
flashbacks or nightmares and he was vague as to the stressor 
situations.  The stressors he described and his reported 
response to them did not represent intense fear, 
helplessness, or horror.  The veteran was found to be an 
anxious and angry man, but these problems were not believed 
to be a result of his military service.  His behavior 
problems in service reflected a rebelliousness more than a 
response to anxiety.  He did feel anxious in Vietnam, but it 
was not believed that his behavior problems were a result of 
his anxiety, but a result of personality characteristics.

The Board finds that the July 2005 VA examination report, 
stating that the veteran did not have PTSD, outweighs the VA 
treatment reports diagnoses of PTSD.  The diagnoses of PTSD 
are not based on a review of the veteran's entire medical 
record or a mental status examination.  The July 2005 VA 
examination report, however, showing that the veteran does 
not have PTSD is based on a review of the entire claims file 
and a mental status examination.  The VA examiner provided a 
definitive opinion that the veteran did not have PTSD and 
provided rationale and cited to specific evidence in the file 
as support for his opinion and is found to be persuasive.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have PTSD.  

There is a diagnosis of anxiety disorder and depression.  The 
record, however, does not contain a medical opinion linking 
the veteran's current diagnosis to his service.  In fact, the 
July 2005 examiner opined that the veteran's current disorder 
was not related to service and it was not believed that his 
behavior problems in service were a result of his anxiety, 
but a result of personality characteristics.  Again, as the 
examiner provided a rationale and cited to specific evidence 
in the file as support for his opinion, his opinion is found 
to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no 
persuasive medical evidence showing that the veteran has 
PTSD.  In addition, the record does not contain a competent 
opinion linking the veteran's current anxiety disorder or 
depression to service, and the medical evidence of record 
does not otherwise demonstrate they are related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for PTSD.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. 
§5107.

B.  Diabetes Mellitus

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of diabetes mellitus.  In 
fact, the record does not contain any service medical records 
or post-service medical treatment records showing a diagnosis 
of diabetes mellitus.  In the absence of any competent 
evidence of diabetes mellitus, the Board must conclude that 
the veteran does not currently have that disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


II.  New and material

In September 1972, the RO denied service connection for 
residuals of acute sinus difficulty, chest pain, and upper 
respiratory infection.  The veteran did not appeal.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1972 
rating decision consisted of the veteran's service medical 
and personnel records.  The RO determined that service 
connection for a residuals of acute sinus difficulty was not 
warranted because the evidence did not show a chronic sinus 
disorder related to military service.

Evidence received since the September 1972 rating decision 
consists of VA treatment records dated from March 2004 to 
April 2005 and VA examinations dated July 1974 and July 2005.  
The Board finds that although this evidence is new, it is not 
material within the meaning of 38 C.F.R. § 3.156(a) because 
the claim still lacks competent evidence of a nexus between 
the veteran's current residuals of acute sinus difficulty and 
his period of active duty service.  Specifically, the VA 
treatment records show treatment for allergies and chronic 
obstructive pulmonary disease but the records do not provide 
an opinion as to any underlying pathology or etiology for 
such.  The VA treatment records do not establish a diagnosis 
of sinusitis or other sinus disorder.  

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim.  The service medical records 
show that the veteran was treated in March 1972 for chemical 
rhinitis, however, the separation examination in June 1972 
reported no abnormalities with sinuses or lungs and chest and 
the record shows no treatment for allergies or chronic 
obstructive pulmonary disease until 2004, about 32 years 
following service.  Thus, the newly submitted evidence does 
not establish that the veteran has a current sinus disability 
that is related to service.

Accordingly, the Board finds that the evidence received 
subsequent to September 1972 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a sinus disorder.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  The appeal is denied.  

III.  Duty to notify and assist

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  A letter dated August 2003 
provided to the appellant prior to the February 2004 rating 
decision on appeal satisfies the duty to notify provisions as 
this letter discusses the criteria with respect to the 
appellant's claims.  Moreover, since the appellant's claims 
are being denied, no disability rating or effective date will 
be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board observes that the letter dated in August 2003 as 
well as information provided in the February 2004 rating 
decision and October 2005 statement of the case, informed the 
veteran of what constitutes new and material evidence.  
Therefore, there is no prejudice to the veteran under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Moreover, the Federal Circuit recently held that a statement 
of the case and a supplemental statement of the case can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records.  The veteran was 
afforded VA examinations to determine the nature and etiology 
of the claimed disorders.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for service connection and new 
and material evidence, his claims were subsequently 
readjudicated in a statement of the case, and there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless error.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in § 
5108 of this title." 38 U.S.C.A. § 5103A (f).

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.




ORDER

Entitlement to service connection for PTSD is not warranted, 
and the appeal is denied.

Entitlement to service connection for diabetes mellitus is 
not warranted, and the appeal is denied.

The claim for service connection for a sinus disorder is not 
reopened, and the appeal is denied.



____________________________________________
C. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


